Citation Nr: 0635537	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than January 
29, 1999, for the award of a 50 percent schedular rating 
for psoriasis vulgaris with lichen simplex.

2.  Entitlement to a schedular rating in excess of 50 
percent for psoriasis vulgaris with lichen simplex from 
January 29, 1999, to August 30, 2002. 

3.  Entitlement to a schedular rating in excess of 60 
percent for psoriasis vulgaris with lichen simplex on and 
after August 30, 2002.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from September 
1965 to January 1969.

This appeal arises from January 1993 and later rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In 
pertinent part of a January 1993 rating decision, the RO 
continued a 10 percent rating for psoriasis vulgaris. 

In January 2006, the Board of Veterans' Appeals (Board) 
denied a higher rating and an earlier effective date for 
40 percent and 60 percent ratings for postgastrectomy 
syndrome with Billroth II.  Therefore, that issue is no 
longer before the Board.  Additionally, the Board has 
recharacterized the remaining issues to reflect the 
development undertaken pursuant to the Board's remand in 
January 2006.  


FINDINGS OF FACT

1.  In September 1969, the RO granted service connection 
for psoriasis of the hands and granted a 10 percent rating 
under Diagnostic Code 7816 effective from January 2, 1969.  

2.  The veteran was notified of the September 1969 rating 
decision in a notice letter sent in October 1969 and he 
did not appeal.

3.  A VA treatment report dated November 30, 1989, shows 
an increase in severity of the veteran's skin disability 
and is dated within one year of the RO's receipt of the 
veteran's request for an increased rating for his service-
connected skin disability.  

4.  During the period prior to August 30, 2002, psoriasis 
vulgaris with superimposed lichen simplex was manifested 
by extensive exfoliation and nervous manifestations 
described as symptoms of neurodermatitis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 30, 
1989, have been met for a schedular rating of 50 percent 
for psoriasis vulgaris with superimposed lichen simplex.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.400 (2006).

2.  The criteria rating in excess of 50 percent for 
psoriasis vulgaris with lichen simplex for the period 
January 29, 1999 to August 29, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7816 (effective prior to August 30, 
2002).

3.  The criteria rating in excess of 60 percent for 
psoriasis vulgaris with lichen simplex on and after August 
30, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to tell claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b).  VA must tell 
a claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and 
evidence needed to substantiate his claims for an 
increased rating and an earlier effective date for that 
rating.  VA provided notice letters in May 2002, October 
2003, March 2004, and January 2006.  In a May 2006 
supplemental statement of the case, the RO provided 
additional notice with respect to effective dates and 
increased ratings, as set forth by the United States Court 
of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at 
this time.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the 
extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent its first notice letter 
subsequent to the initial adverse decision, which would 
normally require a remand for compliance.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In this case, 
the Board did remand the case in 2001 and in 2006.  

Earlier Effective Date

Unless specifically provided otherwise in this chapter, 
the effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b) (2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the date of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

Unless specifically provided.  On the basis of facts 
found.  38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph 
(0) (2) of this section and § 3.401 (b), date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  
38 C.F.R. § 3.400(o) (2).  

The claims files reflect that in September 1969 the RO 
granted service connection for psoriasis of the hands 
based on recurring rash attacks during active service.  
The RO granted a 10 percent rating under Diagnostic Code 
7816 effective from January 2, 1969.  The veteran was 
notified of that decision in notice letter sent in October 
1969 and he did not appeal.

On March 5, 1990, the veteran requested an increased 
rating.  The RO later obtained VA treatment records 
reflecting skin treatment at various times in the 1970s 
and 1980s.  Among these is a report dated November 30, 
1989, which reflects treatment for dermatitis of both 
lower extremities and thus may be used as evidence of an 
increase in severity of the skin disorder.  Other VA 
reports also reflect increased severity.

An August 1992 VA dermatology examination report reflects 
a history of pruritic rash of the hands since 1968.  
Multiple treatments had been unsuccessful and itching was 
a major complaint.  The dermatologist reported 
erythematous scaly plaques of the hand and first two 
fingers and lichenous plaque of the left ankle.  
Hyperpigmented macules at undisclosed location were also 
reported.  The diagnoses were tinea versicolor and 
neurodermatitis (neurodermatitis is an extremely variable 
eczematous dermatosis presumed to be a cutaneous response 
to prolonged vigorous scratching, rubbing, or pinching, to 
relieve intense pruritis, having the potential to produce 
polymorphic lesions at the same or different times, and 
varying in severity, course, morphologic expression in 
different individuals.  It is believed by some authorities 
to be a psychogenic disorder.  The forms include lichen 
simplex chronicus, atopic dermatitis, nummular eczema, and 
nummular neurodermatitis, Dorland's Illustrated Medical 
Dictionary 1129 (28th ed. 1994)).  

In January 1993, the RO continued a 10 percent rating for 
psoriasis.  The veteran timely appealed.  

In March 1993, the veteran testified before an RO hearing 
officer that he continued to receive all treatment at 
Mayaguez VA clinic.  He testified that psoriasis currently 
involved the scalp, back, more than one finger of each 
hand, and that it was on the ankles and feet.  He also 
reported hand and foot cramps that he felt were caused by 
psoriasis.  He testified that his doctor told him that 
these symptoms could be related.  He also testified that 
the cramping began with itching and that both the hands 
and feet became very painful.  The veteran displayed a 
lesion on the right thigh.  He testified that that the 
condition occasionally made him feel sick.  He further 
testified that his psoriasis caused trouble sleeping, 
hypertension, and hyperactivity.  

In May 1993, the RO received additional VA outpatient 
treatment reports reflecting treatment in 1992 and 1993.  
In March 1993, the veteran complained of itching over the 
whole body.  Medications were continued. 

In a March 1994 rating decision, the RO granted a 30 
percent rating for a skin disability under Diagnostic Code 
7816 effective from September 26, 1991.  

A February 1995 VA dermatology examination report reflects 
that hot and cold weather worsened the skin symptoms.  The 
physician found that multiple new skin lesions had 
appeared in recent years and noted erythematosus plaques 
with lichenification in the hands and feet and 
erythematous scaly patches and plaques on the buttocks, 
legs, and scalp.  The diagnoses were psoriasis vulgaris, 
15 percent involvement; and, lichen simplex chronicus.  

In July 1995, the RO continued a 30 percent rating for 
psoriasis vulgaris. 

In October 2003, the RO received additional VA outpatient 
treatment reports that note itching in the 1990s.  A 
December 1998 report notes "rash all over his body." 

A VA report dated on January 29, 1999, notes exacerbation 
of psoriasis since December 1998.  A September 1999 VA 
orthopedic compensation examination report notes that the 
diagnosis was psoriasis with 30 percent involvement.  

According to a June 2005 rating decision, service-
connected psoriasis vulgaris with superimposed lichen 
simplex is rated 10 percent from January 2, 1969; 30 
percent from September 26, 1991; 50 percent from January 
29, 1999; and, 60 percent from August 30, 2002.  The 
question for the Board becomes whether an earlier 
effective date or a higher rating may be assigned for 
psoriasis vulgaris with superimposed lichen simplex.  

Because the veteran did not appeal the September 1969 
rating decision that assigned a 10 percent rating for the 
skin, that decision became final.  No revision to the 
September 1969 decision may be made absent clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.105(a), 3.400(k).  The veteran has not alleged error 
in that decision.  Therefore, evidence received since the 
September 1969 decision is the only evidence that may be 
considered in this claim.  

The veteran requested an increased rating, which the RO 
received on March 5, 1990.  The question then becomes 
whether an increase in disability was factually 
ascertainable within the one-year period prior to March 5, 
1990. 

The earliest-dated VA medical evidence dated between March 
5, 1989, and March 5, 1990, that shows an increase in 
disability is a November 30, 1989, VA clinical record that 
reflects that dermatitis had spread to both lower 
extremities.  Therefore, the November 30, 1989, report 
indicates an increase in disability and it is dated within 
the one year period prior to the March 5, 1990, the date 
that the veteran formally requested an increase.  November 
30, 1989, is therefore the correct effective date of the 
increased rating.  38 C.F.R. § 3.400 (o) (2).  

The next issue is whether higher ratings may be assigned 
during the appeal period.  From January 29, 1999, to the 
present there is no legal entitlement to a rating higher 
than that already assigned, as the maximum available 
ratings have already been assigned.  Therefore, the claim 
for a higher rating from January 29, 1999, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should 
be denied because of the absence of legal merit or the 
lack of entitlement under the law).  The period prior to 
January 29, 1999, is the only period that the skin is not 
rated at the maximum level.  

Under the former rating criteria of Diagnostic Code 7816, 
psoriasis is rated as eczema on the basis of location, 
extent, and repugnant or otherwise disabling 
manifestations.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
rating.  Ulceration, extensive exfoliation, or crusting 
and systemic or nervous manifestations, or if the 
condition is exceptionally repugnant, warrants a 50 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(effective prior to August 30, 2002). 

For the period from November 30, 1989, through January 28, 
1999, the veteran's psoriasis vulgaris with superimposed 
lichen simplex was manifested by extensive exfoliation and 
nervous manifestations, as shown by the August 1992 and 
February 1995 VA dermatology examination reports.  
Erythematous scaly plaques and a lichenous plaque were 
described as symptoms of neurodermatitis in August 1992.  
Resolving any remaining doubt in favor of the veteran, the 
Board finds that the criteria of a 50 percent rating for 
psoriasis vulgaris with superimposed lichen simplex are 
more nearly approximated for the portion of the appeal 
period prior to January 29, 1999.  

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the 
appellant as required by the Court's holding in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (2006) was 
warranted at any time during the pendency of the appeal.  
In the instant case, however, there has been no showing 
that the veteran's service-connected skin disability at 
issue caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.


ORDER

A 50 percent schedular rating for psoriasis vulgaris with 
superimposed lichen simplex for the period from November 
30, 1989, through January 28, 1999, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A schedular rating greater than 50 percent for psoriasis 
vulgaris with superimposed lichen simplex for the period 
January 29, 1999, through August 29, 2002, is denied.

A schedular rating greater than 60 percent for psoriasis 
vulgaris with superimposed lichen simplex on and after 
August 30, 2002, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


